DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 02/09/2022:
Claims 1-4 and 9-10 are currently examined.  
Claims 5-8 are cancelled.
Claims 9-10 are newly added.
The objection to claims 1-4 is withdrawn in light of the amendment.
Examiner acknowledges that Wang teaches weight ratio of the steel fibers or carbon fibers to the cement ranges from 15% to 100%, it is noted that the office action outlined below is a second non-final with a 103 rejection utilizing the same references, Wang in view of Wu, Dei and Konishi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-105859217-A, with reference to the machine translation) (“Wang” hereinafter) in view of Wu et al. (CN-1472157-A, with reference to the machine translation) (“Wu” hereinafter), Dei et al. (JP-2010116274-A, with reference to the machine translation) (“Dei” hereinafter), and Konishi et al. (US 2009/0162626 A1) (“Konishi” hereinafter).

Regarding claim 1, Wang teaches an anti-blast concrete (see Wang at [0009] teaching the purpose of the disclosure is to provide an explosion-resistant high-toughness concrete, taken to meet the claimed anti-blast concrete), 
in parts by weight, comprising: 
1.0 part by weight of a cement (see Wang at [0010] teaching cement 20%-25%); 
1.0 to 2.5 parts by weight of fine aggregates (see Wang at [0010] teaching fine bone material 15%-40%, wherein the fine bone material is taken to meet the fine aggregates); 
51.0 to 2.5 parts by weight of coarse aggregates (see Wang at [0010] teaching coarse aggregate 25%-30%).
With respect to the parts by weight limitations above, if 20% cement is taken to meet the claimed 1.0 part by weight; then the 20% fine bone material (or fine aggregate) is 1 parts by weight, thus meeting the claimed 1.0 to 2.5 parts by weight; and the 25% coarse aggregate is 1.25 parts by weight (25% ÷ 20%), thus meeting the claimed 1.0 to 2.5 parts by weight.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts of cement, fine and coarse aggregates from within the range taught by Wang because there is a reasonable expectation of success that the disclosed ranges would be suitable;

and a plurality of reinforcing fibers, the plurality of reinforcing fibers are first dispersed, and then uniformly mixed into the cement by a dry and pre-mixing way (see Wang at [0010] teaching carbon fiber, and see Wang at [0005] teaching the term concrete refers to the cement concrete obtained by mixing with cement as the cementing material, sand and stone as aggregate, and water (may contain admixtures) in a certain proportion… concrete is widely used in civil engineering).  The phrase “concrete refers to the cement concrete obtained by mixing” is taken to meet the claimed plurality of reinforcing fibers are first dispersed, and then uniformly mixed into the cement by a dry and pre-mixing way because one of ordinary skill in the art would appreciate that the components of the concrete should be first dispersed and then uniformly mixed to obtain a concrete.  In addition, the phrase “and then uniformly mixed into the cement by a dry and pre-mixing way” does not add to the product structure, that is “the plurality of reinforcing fibers are dispersed” in the concrete, which Wang teaches as outlined above;
the plurality of reinforcing fibers 10are a plurality of carbon fibers (see Wang at [0010] teaching carbon fiber), 
the reinforcing fibers have a length range of from 3 mm to 30 mm (see Wang at [0010] teaching carbon fiber length are 1-45 mm).  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	 
	Wang does not explicitly teach i) wherein a weight ratio of the reinforcing fibers to the cement ranges from 0.5 % to 3%, ii) wherein said anti-blast concrete is made into a test body with a water-cement ratio, the water-cement ratio ranges from 0.4 to 0.6, and iii) the test body has an average number of times of repeated impacts at an impact energy of 49.0 Joules equal to or larger than 41 times at 28 15days of age.

	Regarding i), as mentioned Wang teaches carbon fibers (see Wang at [0010]).
Like Wang, Wu teaches a cement incorporated with carbon fiber (see Wu at [0005] teaching the high-toughness hybrid fiber concrete… by the present disclosure is based on ordinary concrete, wherein fine carbon fibers… are mixed).  Wu further teaches that the carbon fiber length is 3-10 mm (see Wu at [0020]), which overlaps with the fiber length of Wang (see Wang at [0010] teaching carbon fiber length are 1-45 mm).
Wu also teaches example 1, distribution ratio of each component of the hybrid fiber reinforced concrete (see Wu at [0038])… cement 470 kg (see Wu at [0039])… carbon fiber 3 kg (see Wu at [0046]).  One of ordinary skill in the art would be able to determine the weight ratio of the fiber to the cement, that is 0.6% ((3 ÷ 470) x 100), which is within the claimed range of 0.5 % to 3%.
Additionally, like Wang, Dei teaches a cement incorporated with carbon fiber (see Dei at [0010] teaching a short fiber reinforced cement molded body containing short fibers A, and see Dei at [0014] teaching that the short fiber A in the disclosure is an inorganic fiber wherein carbon fiber is featured in the list).
Dei further teaches that the disclosure relates to a short fiber reinforced cement molded body… that improves mechanical properties such as bending strength and bending toughness of a cement molded body such as cement paste, mortar and concrete material (see Dei at [0001]).
Dei also teaches that the total amount of the short fibers A (or carbon fiber, please see Dei at [0014]) and B (or aramid fiber, please see Dei at [0016]) added as reinforcing fibers to the cement molded body needs to be in the range of 0.05 to 3.0% by volume, preferably 0.5 to 2% by volume… if the amount of the reinforcing fiber added is less than 0.05% by volume, the reinforcing performance is inferior, while if it is 3.0% by volume or more, the fluidity is poor, and the dispersion is poor and the reinforcing performance is also poor (see Dei at [0021]).
One of ordinary skill in the art would appreciate that the vol% of the fiber affects the fluidity, dispersion and reinforcing performance, thus the vol% is a result-effective variable.  Additionally, one of ordinary skill in the art would appreciate that the vol% is related to the wt% through density.  Thus, if vol% is a result-effective variable, then wt% is also a result-effective variable that affects the fluidity, dispersion and reinforcing performance.  
Additionally, it has been held that “result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation” (see MPEP 2144.04.B)
As such, one of ordinary skill in the art would appreciate that Wu teaches weight ratio of the fiber to the cement of 0.6%, and Dei teaches that vol% (and as a consequence wt%) is a result-effective variable that affects the fluidity, dispersion and reinforcing performance, and seek those advantages by optimizing the weight ratio of the fiber to the cement to about 0.6% and optimize the vol% (and as a consequence wt%) in concrete of Wang.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vol% (and as a consequence wt%) is appreciated as a result-effective variable that affects the fluidity, dispersion and reinforcing performance as taught by Dei.  Additionally, one of ordinary skill in the art  would appreciate that a fiber to cement weight ratio of 0.6% is taught by Wu.  Furthermore, it would have been obvious to optimize the vol% of the fiber to cement (and as a consequence wt%) in the concrete taught by Wang because it affects the fluidity, dispersion and reinforcing performance as taught by Dei and because Wu teaches a fiber to cement weight ratio of 0.6%.

Regarding ii) and iii), as mentioned Wang does not explicitly teach ii) wherein said anti-blast concrete is made into a test body with a water-cement ratio, the water-cement ratio ranges from 0.4 to 0.6, and iii) the test body has an average number of times of repeated impacts at an impact energy of 49.0 Joules equal to or larger than 41 times at 28 15days of age.
However, Wang further teaches that the explosion-resistant high-toughness concrete of the disclosure adds new components to make the manufactured concrete products have stronger toughness, reduces cracks on the wall, prolongs the service life, and can improve the tensile strength and flexural strength of the concrete, impact resistance and fire and explosion resistance (see Wang at [0020]).
Like Wang, Konishi teaches an explosion-resistant concrete (see Konishi at [0002] teaching a concrete having excellent exploding resistance).  Like Wang, Konishi also teaches the use of fibers as a component of the concrete (see Konishi at [0013] teaching a concrete obtained by mixing high-strength fibers has the effect of reducing the destroyed volume of the concrete in the explosion by the use of explosives), wherein the fiber is a carbon fiber (see Konishi at [0034] teaching that the kinds of fiber used in the disclosure are not limited as long as the fiber satisfies the value of the above tensile strength and the tensile modulus of elasticity… examples include carbon fiber in the list).  
Konishi also teaches that the properties of the concrete of the disclosure are properties of the concrete which has been cured for 28 days or more (see Konishi at [0020]), taken to meet the claimed 28 days of age.
	Furthermore, Konishi teaches preparation of test specimen (see Konishi at [0050]), which is taken to meet the claimed test body.  It is noted in the interest of the clarity of record that test bodies is described in the Applicant’s Specification as according to CNS 1230 specification (see Applicant’s Specification at page 8, line 13-15).  However, the claimed test body is being treated similar to the recitation of purpose or an intended use (see MPEP § 2111.02.II) because the test body is not adding structure to the explosion-resistant (or anti-blast) concrete.	
Moreover, Konishi teaches blasting test (see Konishi at [0051] and [0052]), which is taken to meet the claimed repeated impacts. It is noted in the interest of the clarity of record that the impact test and number of repeated impacts are described in the Applicant’s Specification as according to ACI 544.2R-89 (see Applicant’s Specification at page 9, lines 1-3), and under the impact of different impact energies, the number of times of repeated impacts for the test bodies are recorded until the test bodies are fractured (see Applicant’s Specification at page 9, lines 14-15).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to impact test measurements. Additionally, even if impact test was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP § 2113). Any analysis provided that discusses impact test is provided in the interest of compact prosecution.
Additionally, Konishi teaches Table 1 (see Konishi at [0050] and page 5), illustrating the compositions of the test specimens, wherein C stands for cement, and W stands for water given in unit amount (kg/m3).  For instance, looking at Example 1, there is 488 kg/m3 of cement (C) added, and 325 kg/m3 of water (W) added.  Given these values, the water-cement ratio is 0.67 (325 ÷ 488), thus meeting the claimed water-cement ratio ranges from 0.4 to 0.6 for the test specimen (or test body). Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	One of ordinary skill in the art would have selected amounts of cement and water from within the values taught by Konishi because there is a reasonable expectation of success that the disclosed ranges would be suitable.  
In addition, Konishi teaches that the disclosure relates to a concrete having excellent exploding resistance for the purpose of preventing the destruction of concrete members by blasting of explosives, for example, preventing the collapse of structures by blasting or rocket bomb by the acts of terrorism targeting public structures, and further for the purpose of saving lives of persons within the structures (see Konishi at [0002]).
As such, one of ordinary skill in the art would appreciate that Konishi teaches test specimen at 28 days of age with a water-cement ratio of 0.67 that is subjected to a blasting test so as to produce a concrete having excellent exploding resistance for the purpose of preventing the destruction of concrete members by blasting of explosives, and seek those advantages by subjecting the explosion-resistant concrete of Wang to the blasting test.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the blasting test with a test specimen at 28 days of age and a water-cement ratio of 0.67 as taught by Konishi in the explosion-resistant concrete of Wang so as to produce a concrete having excellent exploding resistance for the purpose of preventing the destruction of concrete members by blasting of explosives.

	Wang as modified by Wu, Dei and Konishi does not explicitly teach an average number of times of repeated impacts at an impact energy of 49.0 Joules equal to or larger than 41 times.  However, based on the teachings above, the composition of explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi and the anti-blast concrete of claim 1 would appear to be substantially similar, so it is reasonably expected that the explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II).
	Thus, the product, explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi having an average number of times of repeated impacts at an impact energy of 49.0 Joules equal to or larger than 41 times, is expected to follow from the substantially similar composition of the claimed and prior art products and processes.
	Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant (see MPEP § 2112 – 2112.02).








Regarding claim 2, Wang as modified by Wu, Dei and Konishi teaches the limitations as applied to claim 1 above, and Konishi further teaches wherein the test body has an average compressive strength equal to or larger than 33.55 MPa at 28 days of age (see Konishi at [0012] teaching the concrete having excellent exploding resistance, including a fiber as a constituent material, wherein the concrete has a compressive strength of 50 N/mm2 or more (converted to 50 MPa)).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 3, Wang as modified by Wu, Dei and Konishi teaches the limitations as applied to claims 1 and 2 above, and as mentioned, Wang teaches that the carbon fiber length are 1-45 mm (see Wang at [0010]), thus meeting the claimed 6 mm.
Wang as modified by Wu, Dei and Konishi does not explicitly teach an average number of times of repeated impacts at an impact energy of 49.0 Joules equal to or larger than 41 times.  However, based on the teachings above, the composition of explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi and the anti-blast concrete of claim 3 would appear to be substantially similar, so it is reasonably expected that the explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II).
	Thus, the product, explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi having a test body comprising reinforcing fibers having the length of 6 mm, wherein the test body has an average number of times of repeated impacts at an impact energy of 49.0 Joules equal to or larger than 41 times, is expected to follow from the substantially similar composition of the claimed and prior art products and processes.
	Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant (see MPEP § 2112 – 2112.02).










Regarding claim 4, Wang as modified by Wu, Dei and Konishi teaches the limitations as
applied to claims 1-3 above, and Dei further teaches wherein the reinforcing fibers have an
average diameter range of from 6 μm to 8 μm (see Dei at [0010] teaching that the short fiber A
(or carbon fiber) having a fiber diameter of 7 to 300 μm). In the case where the claimed ranges
“overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists
(see MPEP § 2144.05 I).

Regarding claims 9 and 10, Wang as modified by Wu, Dei and Konishi teaches the limitations as applied to claim 1 above, and please see claim 1 rejection above, and as mentioned, Wang teaches carbon fiber length are 1-45 mm (see Wang at [0010]) overlapping with the claimed 6 mm, 12 mm or 24 mm (claim 9), and 24 mm (claim 10).  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Response to Arguments











Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 

Applicant discusses that the weight ratio of the steel fibers or carbon fibers to the cement ranges from 15% to 100% (based on cement 20% wt) (see Applicant’s arguments at page 3, paragraph 1).
While Examiner acknowledges that Wang teaches weight ratio of the steel fibers or carbon fibers to the cement ranges from 15% to 100%, it is respectfully noted that the office action is a second non-final, and in the grounds of rejection above, this limitation is met by Wu and Dei (please see claim 1 rejection above).

Applicant discusses that Wang includes 0.05 to 0.5 parts by weight of polystyrene foam particles… also an aggregate, which would affect the characteristics of the concrete (see Applicant’s arguments at page 3, paragraph 2).
Examiner acknowledges the argument and respectfully notes that the limitation uses the transitional phrase “comprising”, which is inclusive or open-ended (see MPEP § 2111.03.I).  The presence of polystyrene foam particles is permissible in the limitation.  Applicant’s argument, therefore, is not commensurate to what is claimed.

Applicant discusses that the characteristics of the claimed concrete differ from the utilized prior art because the definition and of the anti-blast ability is distinguished from those of Konishi (see Applicant’s arguments at page 4, paragraph 1 to page 5, paragraph 4).
Examiner respectfully notes that in the rejection as outlined above, the composition of explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi and the anti-blast concrete of claim 1 would appear to be substantially similar, so it is reasonably expected that the explosion-resistant concrete of Wang as modified by Wu, Dei and Konishi have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties" (See MPEP § 2112 II and III, and § 2112.01 I and II). In this case, the applicant should provide proof that the combined teachings of Wang, Wu, Dei and Konishi does not possess the characteristic relied on as claimed (see MPEP § 2183).

	Applicant argues that Dei fails to cure the deficiencies of the prior art, thus the dependent claim is allowable (see Applicant’s arguments at page 5, paragraphs 5-8).
	Examiner respectfully notes that claim 1 is rejected over Wang, Wu, Dei and Konishi, thus dependent claim 4 is rejected over Wang, Wu, Dei and Konishi.

	Applicant discusses that Table 2 of page 11 in Specification demonstrates that fiber lengths of 6, 12 and 12 mm, in particular 24 mm result in a highly superior performances compared to fibers with 6 or 12 mm (see Applicant’s arguments at page 6, paragraphs 2-5).
	Examiner acknowledges that Table 2 show an increase in the average number of times of repeated impact from without reinforced fiber to with 24 mm fiber.  Table 2 shows obviousness of an increase of repeated impact when the fiber length is increased.  However, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (see MPEP § 716.02(d) and § 2144.05.III.A).  In this case, Table 2 illustrates a fiber length 24 mm test but there are no result at 23 or 25 mm (or more) fiber lengths, which makes it unclear what is the criticality of the 24 mm fiber length.  Or, to re-state, at what point between 12 mm to 24 mm does the result show an increased/enhanced number of times of repeated impact?  At what point after the 24 mm fiber length that the number of times of repeated impact stabilizes (or would it keep increasing if longer fiber lengths than 24 mm are added)?

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735